ORDER

PER CURIAM.
Loveless Jones (“defendant”) was charged by information with murder, section 565.020 RSMo 1994, and armed criminal action, section 571.015 RSMo. A jury convicted defendant of second degree murder and armed criminal action. The court sentenced defendant to concurrent terms of twenty-five years in prison. Defendant appeals from the judgment on his conviction.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 80.25(b).